EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Mu Yang, during a telephony interview on May 10, 2022, gave the Examiner an authorization to amend claims 17, 23 and cancel claims 22, 28 and added claims 33 and 34 as follows:


IN THE CLAIMS
17. (Currently Amended) A device comprising:
a processor configured to:
obtain a plurality of pictures grouped into a plurality of random access segments (RASs), a picture comprising a plurality of faces, wherein a frame packing configuration corresponding to the plurality of pictures grouped into the plurality of RASs is updated periodically;
obtain a first frame packing configuration that indicates a face layout and a face rotation for a first RAS;
obtain, for a second RAS, a second frame packing configuration that is different than the first frame packing configuration for the first RAS; and
include a first indication of the first frame packing configuration for the first RAS and a second indication of the second frame packing configuration for the second RAS in a video bitstream.

Claim 22(canceled).

23. (Currently Amended) A method comprising:
obtaining a plurality of pictures grouped into a plurality of random access segments (RASs), a picture comprising a plurality of faces, wherein a frame packing configuration corresponding to the plurality of pictures grouped into the plurality of RASs is updated periodically;
obtaining a first frame packing configuration that indicates a face layout and a face rotation for a first RAS;
obtaining, for a second RAS, a second frame packing configuration that is different than the first frame packing configuration for the first RAS; and
including a first indication of the first frame packing configuration for the first RAS and a second indication of the second frame packing configuration for the second RAS in a video bitstream.
33. (New) The device of claim 17, wherein the first indication indicates the first frame packing configuration associated with the first RAS, and wherein the second indication indicates the second frame packing configuration associated with the second RAS.
34. (New) The device of claim 23, wherein the first indication indicates the first frame packing configuration associated with the first RAS, and wherein the second indication indicates the second frame packing configuration associated with the second RAS.

Reasons for allowance
Claims 17-21, 23-27 and 29-34 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, LV et al. (US 2019/0089981 A1).  LV directed toward a video encoding method is provided and is performed by an encoder side, where the method includes: determining a background picture that is to be used as a reference picture, performing encoding processing on the background picture to generate a background-picture bitstream, and transmitting the background-picture bitstream; generating and sending background-picture indication information, where the background-picture indication information is used to indicate a time point from which the background picture is used as the reference picture, encoding to-be-coded video pictures by using the background picture as the reference picture from the time point indicated by the background-picture indication information, to generate a primary bitstream, and transmitting the primary bitstream. In the solution provided in the first aspect of the present disclosure, the time point from which the background picture is used as the reference picture to encode the to-be-coded video pictures is indicated by the background-picture indication information, and the encoder side uses the background picture as the reference picture from the time point indicated by the background-picture indication information, to perform encoding. Therefore, time points at which the encoder side and a decoder side use the reference picture can be synchronized by using the background-picture indication information. Based on the synchronization mechanism, the background-picture bitstream can be flexibly transmitted without following a requirement that transmission of the background-picture bitstream should be completed before processing of a next to-be-coded picture. Accordingly, this avoids freeze and wait and a frame drop operation caused by overload of high-quality background picture transmission.  LV alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 17 of the claimed invention when considered as a whole.  Therefore, claims 17-21, 23-27 and 29-34 are found allowable. Furthermore, the Applicants'  replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants'  remarks, filed 02/24/2022, with the examiner amendment are persuasive, as such the reasons for allowance are in all probability evident  from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487